DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 07/12/2021 have been entered.
Claims 1-12 and 28-33 are currently pending.
Claims 28 has been amended 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (DE 102014107357A1) in view of Lewit (US 2014/0199551)
Regarding Claim 1, Huber teaches a composite structure comprising a fiber-reinforced plastic (FRP) layer and metal layer (Fig. 3; Claim 1 of Huber; Paragraph 0051-0054).  Huber teaches the FRP layer and metal layer are joined via an adhesive, such as urethane. (Paragraph 0043, 0051-0054). Huber does not specifically teach the adhesive is a co-cure adhesive of the claimed composition.
Lewit teaches a co-cure adhesive comprising urethane, an elastomer, and a resin selected from vinyl ester, polyester or epoxy. (Abstract). Lewit teaches this co-cured resin is suitable for joining layers together to form laminate structures. (Abstract; Paragraph 0019; 
Thus, as Lewit teaches the advantage of the claimed co-cured adhesive provides better adhesion and a reduction delamination, it would have been obvious to one with ordinary skill in the art to use the co-cured adhesive in the laminate of Huber.
Regarding Claim 2, Huber teaches the FRP layer can be a laminate structure. (Paragraph 0008, 0010).
Regarding Claim 3, Huber teaches the composite structure is for cargo flooring for a cargo vehicle. (Paragraph 0017).
Regarding Claim 4, Huber teaches the FRP layer comprises a fiber-wrapped foam core. (Paragraph 0008-0009).
Regarding Claim 5, Huber teaches the FRP layer comprises a composite preform. (Paragraph 0008-0009; 0036).
Regarding Claim 6, Lewit teaches elastomer is urethane. (Abstract).
Regarding Claim 7-9, Lewit teaches amount of urethane, the elastomer, can be 10 to 95wt% of the co-cure adhesive. (Abstract; Paragraph 0017-0018; Claim 26 of Lewit). This overlaps the claimed range of 5 to 95 wt. %, 10 to 25 wt%, and 50 to 95 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Huber teaches a platform having an upper metal layer (Paragraph 0052-0053) and a plurality of FRP layers (Fig. 3; Claim 1 of Huber; Paragraph 0043, 0051-0054). 
Huber does not specifically teach the adhesive is a co-cure adhesive of the claimed composition.
Lewit teaches a co-cure adhesive comprising urethane, an elastomer, and a resin selected from vinyl ester, polyester or epoxy. (Abstract). Lewit teaches this co-cured resin is suitable for joining layers together to form laminate structures. (Abstract; Paragraph 0019; Claim 26 of Lewit). Lewit teaches this adhesive has advantage over urethane, as it offers better adhesion and will not delaminate. (Paragraph 0005, 0014).
Thus, as Lewit teaches the advantage of the claimed co-cured adhesive provides better adhesion and a reduction delamination, it would have been obvious to one with ordinary skill in the art to use the co-cured adhesive in the laminate of Huber.
Regarding Claim 28, Huber and Lewit do not specifically teach the adhesive bond between the FRP and metal is stronger than the FRP as measured using a four-point bend testing. However, as Huber and Lewit teach the same structure and composition for the adhesive, it would reasonable to one with ordinary skill in the art to reasonably expect it would also have the same properties as the claimed invention, including the adhesive bond between the FRP and metal is stronger than the FRP as measured using a four-point bend testing.
Regarding Claim 29, Huber teaches the composite structure is for cargo flooring for a cargo vehicle. (Paragraph 0017).

Claims 1-12 and 28-33 are rejected under 35 U.S.C. 103 for being obvious over Kawanomoto et al. (US 6,247,747) in view of Huber (DE 102014107357A1) and in further view of Lewit (US 2014/0199551).
Regarding Claim 1, Kawanomoto teaches a composite floor panel structure (Column 3, Lines 15-25) comprising a platform having an upper metal layer (Column 13, Lines 17-30) and a plurality of fiber-reinforced plastic layers, wherein one layer of FRP is contacting the upper metal layer. (Claim 1, 14, and 25 of Kawanomoto; Column 13, Lines 17-30). 
Kawanomoto does not specifically teach the claimed co-cure adhesive composition bonds the metal surface to one of the FRP layers. 
Huber teaches a flooring composite structure comprising a fiber-reinforced plastic (FRP) layer and metal layer (Fig. 3; Claim 1 of Huber; Paragraph 0051-0054).  Huber teaches the FRP layer and metal layer are joined via an adhesive, such as urethane. (Paragraph 0043, 0051-0054). Lewit teaches a co-cure adhesive comprising urethane, an elastomer, and a resin selected from vinyl ester, polyester or epoxy. (Abstract). Lewit teaches this co-cured resin is suitable for joining layers together to form laminate structures. (Abstract; Paragraph 0019; Claim 26 of Lewit). Lewit teaches this adhesive has advantage over urethane, as it offers better adhesion and will not delaminate. (Paragraph 0005, 0014).
Thus, as Huber teaches it is known in the art to bond FRP and metal layers together using urethane adhesive and Lewit teaches urethane combined with vinyl ester, polyester or epoxy leads to co-cured adhesive that has better bonding than regular urethane adhesive, it would have been obvious to one with ordinary skill in the art to use the claimed co-cured adhesive to bond the metal layer and at least one of the FRP layers of Kawanomoto together.  
Regarding Claim 2, Kawanomoto teaches the FRP layer is a laminate structure. (Claim 1 of Kawanomoto).
Regarding Claim 3, Kawanomoto teaches the composite structure is a composite floor structure for a cargo vehicle. (Column 3, Lines 16-22). 
Regarding Claim 4, Kawanomoto teaches the FRP layer comprises a fiber-wrapped foam core. (Column 7, Lines 23-25). 
Regarding Claim 5, Kawanomoto teaches the FRP layer comprises a composite preform. (Fig. 3-8). 
Regarding Claim 6, Lewit teaches elastomer is urethane. (Abstract).
Regarding Claim 7-9, Lewit teaches amount of urethane, the elastomer, can be 10 to 95wt% of the co-cure adhesive. (Abstract; Paragraph 0017-0018; Claim 26 of Lewit). This overlaps the claimed range of 5 to 95 wt. %, 10 to 25 wt%, and 50 to 95 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Kawanomoto teaches a composite floor panel structure (Column 3, Lines 15-25) comprising a platform having an upper metal layer (Column 13, Lines 17-30) and a plurality of fiber-reinforced plastic layers, wherein one layer of FRP is contacting the upper metal layer. (Claim 1, 14, and 25 of Kawanomoto; Column 13, Lines 17-30). 
Kawanomoto does not specifically teach the claimed co-cure adhesive composition adhesively bonds the metal surface to one of the FRP layers. 
Huber teaches a flooring composite structure comprising a fiber-reinforced plastic (FRP) layer and metal layer (Fig. 3; Claim 1 of Huber; Paragraph 0051-0054).  Huber teaches the FRP 
Thus, as Huber teaches it is known in the art to bond FRP and metal layers together using urethane adhesive and Lewit teaches urethane combined with vinyl ester, polyester or epoxy leads to co-cured adhesive that has better bonding than regular urethane adhesive, it would have been obvious to one with ordinary skill in the art to use the claimed co-cured adhesive to bond the metal layer and at least one of the FRP layers of Kawanomoto together.  
Regarding Claim 11, Kawanomoto teaches panel structure comprises a plurality of transverse beams integrally molded to the plurality of the FRP layers opposite the metal layer of the platform, such that the FRP plastic layers are disposed between the upper metal layer and the plurality of transverse beams. (Fig. 3; Column 3, Lines 9-15; Claim 4, 14, 19-21 of Kawanomoto). 
Regarding Claim 12, Kawanomoto teaches the transverse beams including a preform, a first reinforcing layer sized to wrap around the preform, and a second reinforcing layer sized smaller than the first reinforcing layer for positioned beneath the preform. (Fig. 34, 36, and 37; Column 11 and 12). 
Regarding Claim 28, Kawanomoto, Huber and Lewit do not specifically teach the adhesive bond between the FRP and metal is stronger than the FRP as measured using a four-
Regarding Claim 29, Kawanomoto teaches the composite structure is a composite floor structure for a cargo vehicle. (Column 3, Lines 16-22). 
Regarding Claim 30, this claim recites a product-by-process limitation on how the metal layer is formed (extruded and cut). The method of forming the metal layer recited by Claim 30, extrusion and cutting, does not seem to impart a distinctive structural characteristic to the final product beyond being a metal layer. Thus, there seems to be no structural difference imparted by the process of making that would make the claimed metal layer different from the metal layer of Kawanomoto. (See MPEP §2113). 
Regarding Claim 31, Kawanomoto teaches a second fiber-reinforced plastic layer, where the FRP layer of claim 1 is disposed on the first side and the second FRP is disposed on a second side of the metal layer. (Fig. 41; Column 8).  
Regarding Claim 32, 
Kawanomoto does not specifically teach the claimed co-cure adhesive composition bonds the mold surface of metal layer to the FRP layer.
Huber teaches a flooring composite structure comprising a fiber-reinforced plastic (FRP) layer and metal layer (Fig. 3; Claim 1 of Huber; Paragraph 0051-0054).  Huber teaches the FRP layer and metal layer are joined via an adhesive, such as urethane. (Paragraph 0043, 0051-0054). Lewit teaches a co-cure adhesive comprising urethane, an elastomer, and a resin selected from vinyl ester, polyester or epoxy. (Abstract). Lewit teaches this co-cured resin is suitable for joining layers together to form laminate structures. (Abstract; Paragraph 0019; Claim 26 of Lewit). Lewit teaches this adhesive has advantage over urethane, as it offers better adhesion and will not delaminate. (Paragraph 0005, 0014).
Thus, as Huber teaches it is known in the art to bond FRP and metal layers together using urethane adhesive and Lewit teaches urethane combined with vinyl ester, polyester or epoxy leads to co-cured adhesive that has better bonding than regular urethane adhesive, it would have been obvious to one with ordinary skill in the art to use the claimed co-cured adhesive to bond the metal layer and at least one of the FRP layers of Kawanomoto together.
Regarding Claim 33, Kawanomoto teaches the composite structure is a composite floor structure for a cargo vehicle. (Column 3, Lines 16-22).
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejection has been withdrawn, due to Applicant’s amendments. 
The declaration under 37 CFR 1.132 filed 07/12/2021 is sufficient to overcome the rejection of claims 1-12 based upon Huber in view of Lewit and Kawanonmoto in view of Huber, and in further view of Lewit. 
Applicant argues that Huber uses a conventional urethane adhesive and it would be counter-intuitive to add polyester to the adhesive to strengthen the adhesive as taught by Lewit. This argument is found unpersuasive, as Lewit teaches this urethane co-cure adhesive is improved over conventional urethane adhesives as it offers better adhesion over such conventional adhesives, which includes the polyester, epoxy or vinyl ester. (Abstract; Paragraph 0005, 0014). Thus, one with ordinary skill in the art would reasonably expected improved adhesion across the board, as Lewit recites improved adhesion of one its features. 
Applicant argues that Huber does not recognize the improved modulus of elasticity due to the adhesive taught by Lewit. However, Lewit teaches that this co-cure adhesive has good elasticity (Paragraph 0066). Thus, it would be reasonable to also expect elasticity in the resulting laminate of Huber is using the adhesive of Lewit, as Lewit teaches good elasticity of the adhesive.
Applicant argues that Huber and Lewit do not teach the integrated molding process. This argument is found unpersuasive. First, the requirement of integrated molding is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Lewit teaches structural layers can be used to adhere layers together. (Abstract). Therefore, Lewit teaches in-mold adhesion as suitable as well as the improved properties of this adhesive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.